Citation Nr: 1524885	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran and his spouse testified before the undersigned in May 2015.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Competent and credible evidence establishes that the Veteran has experienced bilateral hearing loss since his active military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss as due to active service hazardous noise exposure.  The Veteran asserts that he was exposed to hazardous noise levels serving as a Hercules missile crewman, which exposed him to large amounts of hazardous noise, such as missile launches, frequent sirens warning of upcoming launches, and mid-air missile explosions.  

The Board finds the Veteran's account credible and consistent with the circumstances of his service, and concedes in-service hazardous noise exposure.   38 U.S.C.A. § 1154(a) (West 2014).  (Here, the Board notes that the RO has already conceded the Veteran's in-service noise exposure when it granted his tinnitus claim in the June 2013 rating decision.)

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic disease of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2014).  Moreover, the concept of continuity of symptomatology as clarified by Walker is applicable in this case.  The June 2013 VA examiner has indicated that the Veteran's hearing loss is sensorineural in nature.

The Veteran's August 1965 service entrance examination and July 1968 service separation examination show that his hearing was within normal limits, however, the exit examination shows that the Veteran's hearing acuity has decreased (there was a shift in his hearing acuity).  His service treatment records (STRs) do not show any complaints of hearing loss.  (The Veteran's representative has also argued that the hearing cards for both audiological exams are missing, and, as a result, the information on the examination reports is unreliable.  Due to the favorable outcome of this appeal, however, that argument is immaterial to the issue on appeal, but has been noted.)   

On a VA audiology examination in June 2013, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385).  However, the examiner opined that it was less likely as not that the Veteran's current hearing loss was related to his service.  Reference was made to normal hearing upon entrance into and separation from service, no significant threshold shift in the Veteran's hearing acuity during active service, and no evidence of complaints of hearing loss during active service.  The examiner also noted that while the test results were suggestive of a noise-induced etiology, the Veteran had no history of post-military hazardous noise exposure, either recreational or occupational.  The examiner related that the Veteran denied any post-service noise exposure and worked as a draftsman after he separated from service.  The examiner did not state when, post-service, the noise exposure which caused the Veteran's hearing loss could have occurred.     

In several lay statements, the Veteran related that he was exposed to the noise resulting from his work as a Hercules missile crewman, which exposed him to large amounts of hazardous noise, such as missile launches, frequent sirens warning of upcoming launches, and mid-air missile explosions.  He stated that his hearing problems started while he was in active service, and continued since then.  The Veteran has also reported that he was not exposed to hazardous noise after separation from service, working as a draftsman after he left active service.  The Veteran's spouse reported that, when she met the Veteran in 1973, about four-five years after he left service, he already had hearing loss and underwent regular audiological tests to check his hearing.  The Board finds no reason to doubt the Veteran's, or his spouse's, credibility. 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of hearing loss as well as his current manifestations of hearing loss because this requires only personal knowledge as it comes to him through his senses.  His spouse is competent to report her recollections of the Veteran's hearing loss, which is observed shortly after he left active service.  Layno, 6 Vet. App. at 470.  

The Board also finds the lay statements in evidence credible.  The lay statements are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.  Despite not being buttressed by contemporaneous medical evidence, the statements attest to the continuity of the Veteran's bilateral hearing loss symptomatology, and the Board finds them both assertive and persuasive. 

The Board finds that the lay statements as to the onset of the Veteran's hearing loss and continuity of symptomatology of hearing loss since service are credible, and the Board finds that those lay statements are sufficient to establish continuity of symptomatology of hearing loss in this case.  Both the Veteran and the Board acknowledge that chronic hearing loss was not documented in service or for many years thereafter.  However, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014). 

In this regard, while the VA opinion of record is not favorable to the Veteran, the June 2013 VA examiner did not address the assertions of continuity of symptomatology of the Veteran's hearing loss, stating instead that the Veteran's disability was not the result of his service.  Despite clearly stating that the Veteran's bilateral hearing loss was noise-induced, and that the only time that the Veteran was exposed to hazardous noise was in active service, as he had no post-service hazardous noise exposure, the VA examiner appeared to attribute the Veteran's hearing loss to factors other than service without ever explicitly stating what that exposure could have been given the Veteran's post-service occupation, which did not expose him to loud noises.  

The Veteran, however, essentially denied any other factors caused his hearing loss, asserting that his hearing loss began in active service as a result to hazardous noise exposure.

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  In light of the credible lay evidence of hearing loss in service, continuity of symptoms since service, evidence linking the disability to noise exposure, and resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


